Order directing joinder of additional parties defendant and the service of a supplemental summons and an amended complaint affirmed, with ten dollars costs and disbursements. No opinion. Young, Kapper, Carswell and Tompkins, JJ., concur; Davis, J., dissents and votes for reversal on the ground that the order requiring plaintiff to serve a complaint “ setting forth the relation of each to the cause of action of plaintiff’s assignor ” is meaningless and does not constitute the basis of a pleading; that the plaintiff is asserting no claim to the res and there is no issue between it and the lienors; and if it is desired that other parties should be brought in, then the duty of preparing the supplemental summons and complaint should fall on the party seeking such relief. (Hailfinger v. Meyer, 215 App. Div. 35.)